On Rehearing.
It is urged that the court did not consider or treat the seventh assignment of error, and which is as follows: "The court erred in failing to render a judgment in favor of defendant Farmers'  Merchants' Bank." The judgment entry shows *Page 256 
that the complaint was amended by striking out the bank as party defendant, and this left only the appellant as party defendant, and the judgment rendered was against him alone and not the bank, and was in effect a judgment in favor of the bank. Handly Reeves  Co. v. Lawley  Co., 90 Ala. 527,8 So. 101. True, the trial court should have rendered judgment for the bank for cost incurred by it, but this omission is not assigned as error, and should have been brought to the attention of the trial court at the time of the amendment, the rendition of the judgment or by motion to retax, and not for the first time in this court by brief and without an assignment of error. True, this court would no doubt have the power to correct if it had the proper data (Long v. Gwin, 188 Ala. 196,66 So. 88; Neff v. Edwards, 81 Ala. 246, 2 So. 88), but we do not feel called upon to do so upon the present condition of the record.
Rehearing denied.